Citation Nr: 1747096	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1984 to September 1991.  He died on September [REDACTED], 2003.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2015, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was before the Board in March 2016.  At that time, the Board reopened and remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  . The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disabilities.
.    
2.  The Veteran's death was caused by cardiopulmonary arrest, due to or as a consequence of congestive heart failure; the underlying cause of death was dilated cardiomyopathy.  

3.  Cardiopulmonary arrest, congestive heart failure, and dilated cardiomyopathy did not manifest during service.  Cardiopulmonary arrest, congestive heart failure, and dilated cardiomyopathy are not attributable to service.

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for cause of the Veteran's death.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's service.  The Veteran was clearly a credit to the Air Force and to his family, and his service to his country is greatly appreciated.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, a medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The appellant contends that the Veteran's heart conditions that caused his death are related to his active service, in particular, to elevated blood pressure readings therein. Unfortunately, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  

Service treatment records show some elevated blood pressure readings in service, and post-service evidence indicates that the Veteran was treated for hypertension prior to his death in 2003. However, the most probative evidence of record does not support a finding that the elevated readings in service are related to his post service hypertension or that hypertension is a cause or contributory cause of his death.

In March 2017, an opinion was obtained from a VA examiner regarding whether there was a relationship between the cause of the Veteran's death and his active duty, to include the elevated blood pressure readings in service. The March 2017 VA examiner found that there was no relationship between the Veteran's active duty and his death from cardiopulmonary arrest, due to or as a consequence of congestive heart failure.  Significantly, the March 2017 VA examiner found that the Veteran's death due to cardiopulmonary arrest was unrelated to any elevated blood pressure readings in service.  The VA examiner found that it was unlikely that the Veteran's fatal heart disease was related to his active service or that the Veteran's elevated blood pressure readings in service met the criteria for a diagnosis of hypertension during active duty.  The VA examiner explained that the Veteran's service treatment records clearly reflect that the majority of blood pressure readings were in the normal range, and that the isolated elevated blood pressure readings were taken at times when the Veteran was acutely ill and had pain which could account for temporary elevated blood pressure readings.  The VA examiner further noted that the Veteran's elevated blood pressure readings did not meet the criteria for a diagnosis of hypertension during service.  The March 2017 VA medical opinion is reasoned and consistent with the actual factual record, and thus this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Review of the record also shows that the Veteran's cardiopulmonary arrest, congestive heart failure, and dilated cardiomyopathy had onset in service or within a year of separation from service.  There is nothing to suggest that there were characteristic manifestations sufficient to identify relevant pathology in service of any of the conditions listed as causes of death.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.  38 C.F.R. § 3.303(b).  The Board also points out that the Veteran's death certificate makes no mention of the Veteran's military service or any events therein as an underlying or contributory cause of death.  

Of record are statements by the appellant that attribute the Veteran's death to his elevated blood pressure readings during service.  These statements regarding the cause of the Veteran's death condition are lay statements that purport to provide a nexus opinion.  The Board finds these statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's death, and whether it is related to his elevated blood pressure readings in service or other service events is not something that can be determined by mere observation.  Nor is this question simple.  While the appellant is competent to point out the findings from service and her observations regarding the Veteran's symptoms during his lifetime, the question of the cause of his death is not an observable fact.  It requires clinical training to assess and diagnose the underlying condition causing death and additional education and skills to make the appropriate interpretations and conclusions about what the evidence demonstrates to determine the cause of the Veteran's death.  Therefore, the Board finds that the appellant's statements as to the cause of the Veteran's death and its possible relationship to his elevated blood pressure readings in service are not competent evidence as to a nexus.  

Given the absence of any evidence of the Veteran's immediate causes of death (cardiopulmonary arrest and congestive heart failure) and/or underlying cause of death (dilated cardiomyopathy), for many years following separation from service, and in the absence of any competent evidence that his death from cardiopulmonary arrest is in any way related to an in-service injury or disease, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


